 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 ALEXANDER B. BAYOT,                                      Case No.: 2:18-cv-01420-JAD-BNW

 4             Plaintiff

 5 v.
                                                                   Order Extending Stay
 6 NV BOARD OF PRISON
   COMMISSIONERS, et al.,
 7
        Defendants
 8

 9            On December 4, 2019, the Court issued a screening order in this case. 1 The screening

10 order stayed the case for 90 days to allow for Alexander Bayot and the Office of the Attorney

11 General to conduct settlement discussions. But the order inadvertently omitted language

12 directing the Clerk of the Court to electronically serve the Office of the Attorney General. As a

13 result, it appears that the Attorney General’s Office did not receive service of the Court’s

14 screening order or Plaintiff’s complaint.

15            IT IS THEREFORE ORDERED that the Clerk of the Court is directed FILE the

16 complaint (ECF No. 1-1).

17            IT IS FURTHER ORDERED that the stay in this case will remain in place until April

18 13, 2020, to allow the plaintiff and the defendants an opportunity to settle their dispute before an

19 answer is filed, or the discovery process begins. The Office of the Attorney General must file

20 the report form attached to this order regarding the results of the 90-day stay by April 13, 2020,

21 even if a stipulation for dismissal is entered before the end of the stay.

22

23
     1
         ECF No. 7.
 1         IT IS FURTHER ORDERED that the Clerk of the Court is directed to electronically

 2 SERVE a copy of this order, a copy of the Court’s screening order (ECF No. 7), and a copy of

 3 Plaintiff’s complaint (ECF No. 1-1) on the Office of the Attorney General of the State of

 4 Nevada, by adding the Attorney General of the State of Nevada to the docket sheet. This does

 5 not indicate acceptance of service.

 6         IT IS FURTHER ORDERED that the Attorney General’s Office must advise the

 7 Court within 21 days of this order whether it will enter a limited notice of appearance on

 8 behalf of defendants for the purpose of settlement. The filing of the limited notice of

 9 appearance will not constitute waiver of any defense or objection.

10         Dated: January 13, 2020

11                                                         _________________________________
                                                           U.S. District Judge Jennifer A. Dorsey
12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
     ALEXANDER B. BAYOT,                                    Case No.: 2:18-cv-01420-JAD-BNW
 4
 5          Plaintiff

 6   v.                                                        Attorney General’s Report of
                                                                  Results of 90-Day Stay
 7
     NV BOARD OF PRISON
 8   COMMISSIONERS, et al.,

 9          Defendants
10
             NOTE: This form must be filed only by the Office of the Attorney General.
11                       The inmate plaintiff MUST NOT file this form.
12         On January 13, 2020, the Court ordered the Office of the Attorney General of the State of
13 Nevada to file its 90-day report by April 13, 2020. By filing this form, the Office of the Attorney
14 General hereby complies with that order.
15                                              REPORT FORM
16 [Identify which of the following two situations (identified in bold type) describes the case, and
   follow the instructions corresponding to the proper statement.]
17
   Situation One: Mediated Case: The case was assigned to mediation by a court-appointed
18 mediator during the 90-day stay. [If this statement is accurate, check ONE of the six
   statements below and fill in any additional information as required, then proceed to the signature
19 block.]
20         ____    A mediation session with a court-appointed mediator was held on
                   _______________ [enter date], and as of this date, the parties have reached a
21                 settlement (even if paperwork to memorialize the settlement remains to be
                   completed). (If this box is checked, the parties are on notice that they must
22                 SEPARATELY file either a contemporaneous stipulation of dismissal or a motion
                   requesting that the Court continue the stay in the case until a specified date upon
23                 which they will file a stipulation of dismissal.)
24         ____    A mediation session with a court-appointed mediator was held on
                   ________________ [enter date], and as of this date, the parties have not reached
25                 a settlement. The Office of the Attorney General therefore informs the Court of
                   its intent to proceed with this action.
26
           ____    No mediation session with a court-appointed mediator was held during the 90-day
27                 stay, but the parties have nevertheless settled the case. (If this box is checked, the
                   parties are on notice that they must SEPARATELY file a contemporaneous
28                 stipulation of dismissal or a motion requesting that the Court continue the stay in
                                                     1
                   this case until a specified date upon which they will file a stipulation of
 1                 dismissal.)
 2         ____    No mediation session with a court-appointed mediator was held during the 90-day
                   stay, but one is currently scheduled for ________________ [enter date].
 3
           ____    No mediation session with a court-appointed mediator was held during the 90-day
 4                 stay, and as of this date, no date certain has been scheduled for such a session.
 5         ____    None of the above five statements describes the status of this case.
                   Contemporaneously with the filing of this report, the Office of the Attorney
 6                 General of the State of Nevada is filing a separate document detailing the status of
                   this case.
 7
           *****
 8
   Situation Two: Informal Settlement Discussions Case: The case was NOT assigned to
 9 mediation with a court-appointed mediator during the 90-day stay; rather, the parties were
   encouraged to engage in informal settlement negotiations. [If this statement is accurate, check
10 ONE of the four statements below and fill in any additional information as required, then
   proceed to the signature block.]
11
          ____ The parties engaged in settlement discussions and as of this date, the parties have
12                reached a settlement (even if the paperwork to memorialize the settlement remains
                  to be completed). (If this box is checked, the parties are on notice that they must
13                SEPARATELY file either a contemporaneous stipulation of dismissal or a motion
                  requesting that the Court continue the stay in this case until a specified date upon
14                which they will file a stipulation of dismissal.)
15         ____    The parties engaged in settlement discussions and as of this date, the parties have
                   not reached a settlement. The Office of the Attorney General therefore informs
16                 the Court of its intent to proceed with this action.
17         ____    The parties have not engaged in settlement discussions and as of this date, the
                   parties have not reached a settlement. The Office of the Attorney General
18                 therefore informs the Court of its intent to proceed with this action.
19         ____    None of the above three statements fully describes the status of this case.
                   Contemporaneously with the filing of this report, the Office of the Attorney
20                 General of the State of Nevada is filing a separate document detailing the status of
                   this case.
21
           Submitted this _______ day of __________________, ______ by:
22
                                                  Signature:      __________________________
23
                                                  Name:           __________________________
24
                                                  Phone #:        __________________________
25
                                                  Email:          ___________________________
26
27
28

                                                     2
